Title: To Thomas Jefferson from Alexander Purdie, 27 July 1778
From: Purdie, Alexander
To: Jefferson, Thomas



Sir
July 27th. 1778.

I got your Favour about 3 o’Clock yesterday Afternoon by your Servant. I have not above Half a Dozen Papers left, therefore it is out of my Power to furnish the Subscribers with last Week’s Gazette. Indeed there was no News of any Consequence in it. I have sent one for you, and another for Dr. Gilmer. Since our last, we have a Confirmation of Capt. Jones’s taking the Drake 20 Gun ship and carrying her into Brest, also of his Setting Fire to some Vessels at Whitehaven, where 50 of his Sailors landed privately, at Night, and spiked up several Cannon, to secure their Retreat, which they did, in the Bustle, about 4 in the Morning. The Vessel then stood over to the Scotch Coast, landed at Kircudbright, and went to Earl Selkirk’s House, about a Mile from Town, from whence they carried off all the Silver Plate.
Philada. July 16th. Genl. Washington, with the Army under his Command, was at Paramus last Sunday, within 21 Miles of King’s Ferry, where they were to cross the North River. Genl. Clinton’s, with his Army, pitched their Tents the Same Day on Staten Island. French Fleet taken two Prizes one from London to N. York, the other from Antigua bound to Philada. Baltimore, July 21. Count  D’Estaing’s Fleet, two of the largest excepted, safe arrived within Sandy Hook where they lie at Anchor. 4000 Troops landed from their Fleet at Black Point in Shrewsbury, New Jersey, to cooperate with the American Army. All the American Ships of War are ordered to join the French Admiral, who had himself invited them to come and help him to destroy and captivate the Enemy’s Ships; those which the Americans take to be their sole Property.
The British Fleet consists of about 30 Vessels, great and small, at New York, with a large Number of Transports. Lord Howe and Adl. Gambier straining every Nerve to give Count D’Estaing a warm Reception. Several Ships lately arrived from New York from Rhode Island. One of 50 Guns came thro’ the dangerous Passage of Hell Gate. 20 Ships, to be made Use of as Fireships, fell down towards the Narrows, at the Entrance into New York Bay, which it is said is strongly fortified.
Dr. Berkenhout, and    Temple, Esqr. it is said are on their Way from England to America, supposed to have been Sent on a private Embassy to Congress. The four Letters you enclosed will go by next Post. Mr. Clarkson told me he should keep a set of Papers for you, as you directed. Genl. Lee’s Trial is not over, that we know of. He has written a very impertinent Letter to Genl. Washington. I did not hear the Contents only one Expression. He asks Genl. W. if he accused him of Timidity, or what? If of Timidity, he could convince him to the contrary. His Behaviour and Deportment at the Battle were unaccountable, and rendered him odious to the whole Army. I am, Sir, Your ob hum Servt,

A. Purdie

